Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered. By way of this submission, Applicant has amended claim 1.
Claims 1-15 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated December 16, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 was filed after the mailing date of the first Office action on the merits on January 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kang (Stem Cells Dev. 2015 Oct 1;24(19):2259-68).
Applicant’s arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is hereby withdrawn, and the following new grounds of rejection is issued:

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20100322899A1, cited in IDS) in view of Kang (Stem Cells Dev. 2015 Oct 1;24(19):2259-68).
Kraus teaches a method for treating a human patient suffering from cerebral palsy, said method comprising administering to said patient a composition comprising cells from human umbilical cord blood, wherein said administering results in a measurable improvement in said disease or disorder in said patient (claim 1).
Kraus further teaches that such cells may be autologous or allogeneic (claim 7 and para. 0011).
Kraus also teaches that the dosage may range from about 100,000 to 1,000,000,000 cells per administration (para. 0026).
Kraus further teaches that said umbilical cord blood is administered to said patient systemically (claim 10) or by any other suitable technique (para. 0024).
With regards to Applicant's arguments that Kraus is not an enabling disclosure for the treatment of cerebral palsy, the claims recited in Kraus have issued as a patent (U.S. patent 8,337,833). Patent claims are presumed to be valid (35 U.S.C. 282), and this presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935). Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). MPEP 716.07. The method claimed by Kraus is therefore presumed to be enabled in the absence of evidence otherwise.
However, Kraus does not explicitly teach intravenous injection of cord blood, or that the patient is under the age of 18.
Kang discloses a treatment for cerebral palsy comprising intravenous administration of umbilical cord blood to patients between 6 months and 20 years old (abstract and Table 2). Kang specifically notes that intravenous administration appears to be the most rational approach to this method (page 2266, right column, third paragraph). 
Kang also discloses that this treatment results in significant improvements in patient functioning (see, e.g., Figure 1).
Kang further discloses the median number of total nucleated cells per kilogram administered in their experiments was 5.46 x 107, and that participants who received more than the median number of cells per kilogram showed greater improvement (page 2263, left column). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Kraus and Kang to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Kraus and Kang are concerned with administration of cord blood for the treatment of cerebral palsy. From the general disclosure of Kraus, Kang goes into further detail the methods of administration and patient cohort for treatment, as well as describing the mechanisms of action of the therapy (see, e.g., page 2266, right column, second paragraph). The skilled artisan could combine the teachings of Kraus and Kang to arrive at the claimed invention with no changes in the functions of the therapy, and the combination would have yielded nothing more than predictable results.
In response to Applicant's arguments that one skilled in the art would not have been motivated by Kang to use the high dose range recited in the instant claims, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Kraus teaches dosages of about 100,000 to 1,000,000,000 cells per administration (para. 0026), which would anticipate the claimed dosage of 10 x 107 cell per kilogram patient weight. For example, using Kraus’ dose of 1,000,000,000 cells in a 10-kilogram child, as taught by Kang, would result in a dose of 10 x 107 cell per kilogram. Kraus also notes that suitable dosages of cells will vary depending on the amount of CNS damage or deterioration that the patient has sustained, the weight of the patient, and other factors (para. 0026). Additionally, Kang notes that higher doses of cells are correlated with better patient outcomes page 2263, left column). 
Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A).  
As stated previously, determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention, and was known as a result effective variable that depends on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount of cells to be administered could be adjusted to achieve optimum therapeutic efficacy, especially given guidance found in Kraus and Kang described above.  
As stated previously, Applicant's specification does not present any showing of criticality that the claimed dose of cells would provide any benefit that is not predicted by the prior art, nor is such a criticality shown by the previously submitted Declaration of Dr. Joanne Kurtzberg Under 37 C.F.R. § 1.132 on May 3, 2021. For this reason, the claims are prima facie obvious. MPEP 2144.05(III)(A).   

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644         

/AMY E JUEDES/            Primary Examiner, Art Unit 1644